NO. 07-03-0457-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    JUNE 24, 2004

                         ______________________________


                    CLAYTON EDWARD DAVIS, JR., APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

          FROM THE 252ND DISTRICT COURT OF JEFFERSON COUNTY;

                 NO. 89638; HONORABLE LAYNE WALKER, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                           ON ABATEMENT AND REMAND


      Appellant Clayton Edward Davis, Jr., is appealing his judgment of conviction for

murder and sentence of life imprisonment and a fine. The trial court clerk’s record was

filed on November 24, 2003. The court reporter’s record originally was due to be filed on

January 12, 2004.
       Following four requests for extensions of time to file the reporter’s record, each

giving the 3500-page length of the record and the press of the duties of court reporter as

reasons for the extension, this Court on May 14, 2004, issued an order directing Jami

Anderson, official court reporter for the 252nd District Court of Jefferson County, to

transcribe and file a reporter’s record for this appeal, trial court number 89638. We

ordered Ms. Anderson to file the record so that it would be actually received by the Clerk

of this Court on or before 5:00 p.m. on June 14, 2004, and stated that no further requests

for extension of time would be considered. A copy of the order was sent to the Honorable

Layne Walker, Judge of the 252nd District Court of Jefferson County.


       In response to the Court’s order, we have received, on June 17, 2004, nothing more

than a further request for extension of time, filed by Ms. Anderson in the same form as her

previous requests, citing as reasons “time spent in court and having to meet other

deadlines on other records.” The request states that “work has begun,” but requests “a

minimum of 60 days” to complete and file the record. The request gives the appearance

that Ms. Anderson holds a contemptuous attitude toward this Court’s orders, and provides

no indication when, if ever, we can expect her to file the reporter’s record in this appeal.


       The trial court and appellate court are jointly responsible for ensuring that an

appellate record is timely filed. Tex. R. App. P. 35.3(c). A trial court must help ensure the

court reporter’s work is timely accomplished by setting work priorities. When the official

court reporter is unable to perform the reporter’s duties because of the press of official

work or other reasons, the trial court may designate a deputy reporter. Tex. R. App. P.

13.3, 13.5. An appellate court may enter any order necessary to ensure the timely filing

                                             -2-
of the appellate record, and must enter appropriate orders to avoid undue delay in criminal

appeals.    See Tex. R. App. P. 35.3(c), 37.3(a)(2).      Accordingly, we now deny Ms.

Anderson’s request for further extension, abate the appeal and remand the cause to the

252nd District Court of Jefferson County for further proceedings.


       On remand, the trial court shall immediately cause notice of a hearing to be given

to appellant and the State, and thereafter conduct a hearing to determine the following:


       1.     The causes of Jami Anderson’s disregard of this Court’s May 14,

              2004 order directing her to complete and file the reporter’s record by

              June 14, 2004;


       2.     Whether it will be necessary for the trial court to appoint a deputy

              reporter for the reporter’s record in this appeal to be completed and

              filed within 30 days of the date of the hearing.


       The trial court shall cause the hearing to be transcribed. The trial court also shall

enter any and all orders necessary to assure the timely completion of the reporter’s record

in this appeal. So too shall it prepare and file its findings and orders and cause them to be

included in a supplemental clerk’s record. In addition, the trial court shall cause the

transcription of the hearing to be included in a supplemental reporter’s record. Both the

supplemental clerk’s record and supplemental reporter’s record shall be submitted to the

Clerk of this Court by July 23, 2004.


       It is so ordered.
                                                   Per Curiam
Do not publish.

                                             -3-